DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 12/15/2021.  Claim(s) 1-8 and 10-13 are presently pending.  Claim(s) 1, 3, and 10-11 is/are amended.  Claim(s) 9 is/have been cancelled. 

Response to Amendment
The rejection of claim(s) 10-11 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 1-3, 5-6, 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Lawrie (GB 276,998 A), the applicant(s) argues that this reference does not teach that the accommodation bucket includes a cylindrically shaped side plate, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 
Regarding the rejection of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Abe (US Pat. Pub. No. 2008/0106867 A1), of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Mitsubishi (US Pat. Pub. No. 2012/0057971 A1), of claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Gerken (US Pat. Pub. No. 2002/0182079 A1), and of claim(s) 1-3, 5-6, 8-10, and 12-13 under 35 U.S.C. 103 as being unpatentable over Lofy (US Pat. Pub. No. 2012/0114512 A1) in view of Lawrie, the applicant(s) argues that these references, separately or combined, do not teach that the accommodation bucket includes a cylindrically shaped side plate, as required by the amended claim 1.  
The Office respectfully considers this argument not persuasive.  While it is conceded that Lawrie does not disclose the claimed limitation, it is clear from Fig. 1 and 5 of Abe and Fig. 1 of Lofy that these references each teach an accommodation bucket comprising a cylindrically shaped side plate, therefore, while the rejections cited above have been withdrawn, upon further consideration, a new ground(s) of rejection is made regarding claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Abe, of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Mitsubishi and Abe, of claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Gerken and Abe, wherein Abe teaches a cylindrically shaped side plate as claimed, and of claim(s) 1-3, 5-6, 8-10, and 12-13 under 35 U.S.C. 103 as being unpatentable over Lofy (US Pat. Pub. No. 2012/0114512 A1) in view of Lawrie, wherein Lofy further discloses a cylindrically shaped side plate as claimed (see below rejections).
The applicant also argues that the combination of Lawrie and Pettitt fails to teach a plurality of circular heat dissipation holes arranged on a surface of the accommodation bucket, as required by claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie (GB 276,998 A) in view of Abe (US 2008/0106867 A1) with motivation provided by Pettitt (US 2016/0025107 A1).
Regarding claim 1, Lawrie discloses (Fig. 1-5) a turbo fan, comprising: a rotor housing (Fig. 1); and a fan blade structure (the ring of all blades E) arranged around the rotor housing and fixed to a periphery of the rotor housing (see Fig. 1 and 2, and Col. 4, ln 76-86), and the fan blade structure comprising a plurality of fan blades circumferentially spaced and extending inward (see Fig. 2), wherein a cross section of the fan blade is an arc and a length of the arc is 1/8-1/6 of a circumference of a circle in which the arc is located (see Fig. 2 and 4, and Col. 3, ln 35-63).  Here, Lawrie describes that the blade 

    PNG
    media_image1.png
    375
    520
    media_image1.png
    Greyscale

Lawrie does not teach that the accommodation bucket includes a cylindrically shaped side plate.
Abe exhibits (Fig. 1-2) a centrifugal fan device with an impeller similar is structure to that of Lawrie (see Fig. 2), the impeller comprising an accommodation bucket (11) which further comprises a top plate portion (flat circular top portion depicted in Fig. 2 and 5) and a cylindrically shaped side plate arranged around the edge of the top plate of the accommodation bucket and fixedly connected with an edge of the top plate of accommodation bucket (see Fig. 1-5; here it is visually apparent that the axially 
Because Lawrie and Abe both describe centrifugal fans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodation bucket of Lawrie by shaping the accommodation bucket in a manner which includes a circular flat top plate and a cylindrically shaped side plate arranged around the edge of the top plate of the accommodation bucket and fixedly connected with an edge of the top plate of accommodation bucket (such as exhibited by Abe), rather than the conical shaped side plate taught by Lawrie, since it is well known within the art of centrifugal fans that the shape of the accommodation bucket (elsewhere in the art referred to as a “hub”) influences the flow pattern of fluid drawn into the fan, therefore it would be obvious as a matter of routine design optimization to change the shape of the accommodation bucket as described above in order to achieve a desired flow pattern within the fan.  
Regarding claim 2, Lawrie discloses (Fig. 1-5) the turbo fan of claim 1, wherein the rotor housing comprises: an annular connecting plate (G) fixedly connected with an outer edge of the accommodation bucket (see Fig. 1 and Col. 4, line 76-86), and the fan blade structure arranged around the annular connecting plate and fixedly connected with the annular connecting plate (see Fig. 1 and Col. 4, line 76-86).
Regarding claim 3, the proposed combination exhibits the claimed accommodation bucket, since the accommodation bucket of Lawrie as modified by Abe (see in re claim 1) comprises: a top plate portion (see in re claim 1) and a cylindrically shaped side plate arranged around the edge of the top plate of the accommodation bucket and fixedly connected with an edge of the top plate of accommodation bucket (see in re claim 1), wherein Lawrie further discloses that the annular connecting 
Regarding claim 5, Lawrie discloses (Fig. 1-5) the turbo fan of claim 1, wherein the turbo fan further comprises an annular bracket (D) arranged around the rotor housing, and the annular bracket is fixedly connected with the plurality of fan blades (see Col. 4, line 76-86). 
Regarding claim 6, Lawrie discloses (Fig. 1-5) the turbo fan of claim 5, wherein the annular bracket is arranged at an end of the fan blade away from the annular connecting plate (see annotated Fig. 1 above). 
Regarding claim 8, Lawrie discloses (Fig. 1-5) the turbo fan of claim 2, wherein the axis of the fan blade along the longitudinal direction of the fan blade is perpendicular to the annular connection plate (see Fig. 1 and 2).
Regarding claim 10, Lawrie discloses (Fig. 1-5) the turbo fan of claim 9, wherein an angle between a tangential line of the arc at the air outlet and a tangent line of the fan blade structure at the air outlet is acute (see annotated figure below).  Here, it is visually apparent that, since the arc-shaped blades are angled at the outlet, it is geometrically guaranteed that the angle between the tangent of the blade arc at the outlet and the tangent of the blade structure (the ring of blades) must be acute.
Regarding claim 4, Lawrie as modified by Abe according to claim 2 discloses the turbo fan of claim 2.  Lawrie fails to teach that the accommodation bucket further comprises a plurality of circular heat-dissipation holes arranged on a surface of the accommodation bucket.
Abe exhibits (Fig. 1-2) a centrifugal fan device with an impeller similar is structure to that of Lawrie (see Fig. 2), the impeller comprising an accommodation bucket (11) which further comprises a plurality of circular heat-dissipation holes arranged on a surface of the accommodation bucket (Fig. 1 and 2; here it is visually apparent that circular holes are provided at the top plate of accommodation bucket 11).

    PNG
    media_image2.png
    697
    683
    media_image2.png
    Greyscale
Pettitt teaches that it is known in the art of centrifugal fan devices to provide circular holes in the dome or hub portion of a centrifugal fan to allow cooling air to pass through the dome or hub portion to the electric motor driving the fan ([0002], ln 4-9).
Because Lawrie, Abe, and Pettitt all describe centrifugal fans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrie by including the circular heat dissipation holes exhibited by Abe within the accommodation bucket, in order to allow for cooling air to pass through the accommodation bucket to an electric motor which may be included to drive the fan, as described in Pettitt (Para. [0002]).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie as modified by Abe according to claim 1 and in further view of Mitsubishi (US 2012/0057971 A1).
Regarding claim 7, Lawrie as modified by Abe according to claim 1 discloses the turbo fan of claim 1.  Lawrie fails to teach that a diameter of a circle in which an arc-shaped cross section of the fan blade is located is 1/10-1/6 of an outer diameter of the fan blade structure.
Mitsubishi teaches (Fig. 1 and 2) a centrifugal fan wheel, with arc-shaped blades in which the length between ends of the arc shaped cross section (d) is 0.05 to 0.15 times the diameter of the fan wheel (D) (see Fig. 2 and Para. [0011] and [0060]).  Here, the fan blade structure (ring of blades) has the same diameter as the fan wheel, thus D also represents the diameter of the fan blade structure. 
Because both Lawrie and Mitsubishi describe centrifugal fans, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrie as modified by Abe according to claim 1 with the relative sizing of Mitsubishi, such that the length between ends of the arc-shaped blades is between 0.05 and 0.15 times the fan blade structure diameter, because this range of relative sizing in known in the art, as described in Mitsubishi (Para. [0011]), and may be chosen as an obvious matter of design choice.  
With this modification, considering the blade of Lawrie as modified at the largest (bottom) portion, the blade shape is a circular arc of 1/4 of a circumference of a circle.  Simple geometry can show that, given the length between ends of the circular arc-shaped blade (                                
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                
                            ), the diameter (                                
                                    d
                                
                            ) of the circle that defines the arc-shaped blade must be                                 
                                    d
                                    =
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                    *
                                    
                                        2
                                    
                                
                            .  It is therefore clear that, if the length between the ends of the blade (                                
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                
                            ) is between 0.05 and 0.15 of the fan blade structure diameter (D), the range of the diameter of the circle which defines the arc-shaped blade must be from 0.07 to 0.21 of an outer diameter of the fan blade structure.  This range completely encompasses the claimed range.

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie as modified by Abe according to claim 1 and in further view of Gerken (US 2002/0182079 A1).
Regarding claim 11, Lawrie as modified by Abe according to claim 1 discloses the turbo fan of claim 1.  Lawrie fails to teach that the air outlet is perpendicular to a tangent line of the outer edge of the fan blade structure at the air outlet.
Gerken teaches (Fig. 3) a centrifugal fan wheel with arc-shaped blades, which may have one of several common known orientations (see Fig. 3 and Para. [0026], ln 1-6).  In Fig. 3, it is visually apparent that the “radial tip” configuration, the air outlet of the blade is perpendicular to a tangent line of the outer edge of the fan blade structure at the air outlet, since the outlet is oriented radially outward.
Because both Lawrie and Gerken describe centrifugal fans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrie as modified by Abe according to claim 1 with the “radial tip” orientation taught by Gerken, such that the arc-shaped blades of Lawrie are oriented with a radial outward outlet, because this type of orientation is commonly known in the art, as described in Gerken (Para. [0026]), and thus may be chosen as an obvious matter of design choice.
Claim(s) 1-3, 5-6, 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lofy (US 20120114512 A1) in view of Lawrie.
Regarding claim 1, Lofy discloses (Fig. 1-4) a turbo fan (10), comprising: a fan wheel (48) comprising a rotor housing (the hub structure composed of 58, 60, and 62); and a fan blade structure (ring of blades 64) arranged around the rotor housing and fixed to a periphery of the rotor housing (see Para. [0093]), and the fan blade structure comprising a plurality of fan blades (64) circumferentially spaced around the fan blade structure and apart from each other and extending inward (see Fig. 2 and Para. [0093]), wherein the rotor housing includes an accommodation bucket (the assembly of top plate 58 and side plate 60), forming a fan rotor accommodation space around a fan rotor to accommodate the 
Lawrie teaches (Fig. 1-5) a turbo fan wheel, comprising: a rotor housing (Fig. 1); and a fan blade structure (the ring of all blades E) arranged around the rotor housing and fixed to a periphery of the rotor housing (see Fig. 1 and 2, and Col. 4, ln 76-86), and the fan blade structure comprising a plurality of fan blades circumferentially spaced and extending inward (see Fig. 2), wherein a cross section of the fan blade is an arc and a length of the arc is 1/8-1/6 of a circumference of a circle in which the arc is located (see Fig. 2 and 4, and Col. 3, ln 35-63).  Here, Lawrie describes that the blade is shaped as circular arc that varies from 1/8 to 1/4 of a circumference of a circle in which the arc is located (Col. 3, ln 35-63), thereby overlapping with the claimed range (see MPEP 2131.03(II)), wherein the rotor housing comprises: an accommodation bucket (A), forming a fan rotor accommodation space around a fan rotor to accommodate a fan rotor (see annotated Fig. 1 above; here the component A is a conical shaped bucket, with space between the side plate and shaft B to accommodate a fan rotor).  Lawrie further teaches that the turbo fan wheel with circular-arc shaped blades varying between 1/8 to 1/4 of a circumference of a circle reduces shock of air passing through the blades (Col. 3, ln 35-63), and increases fan efficiency (Col. 1, ln 22-30). 
Because both Lofy and Lawrie describe centrifugal fans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the fan blade structure of Lofy to be configured as taught by Lawrie, such that the fan wheel includes 
Regarding claim 2, Lofy further discloses that the rotor housing comprises: an annular connecting plate (62) fixedly connected with an outer edge of the accommodation bucket (see Fig. 2 and [0093]), and the fan blade structure arranged around the annular connecting plate and fixedly connected with the annular connecting plate (see Fig. 2 and [0093]).
Regarding claim 3, Lofy further discloses that the accommodation bucket comprises a top plate (58) of the accommodation bucket; and the side plate (60) of the accommodation bucket arranged around the edge of the top plate of the accommodation bucket and fixedly connected with an edge of the top plate of the accommodation bucket (see Fig. 2 and [0093]), the annular connection plate fixedly arranged at a side of the side plate of the accommodation bucket away from the top plate of the accommodation bucket (see Fig. 2 and [0093]). 
Regarding claim 5, Lofy further discloses an annular bracket (79) arranged around the rotor housing, and the annular bracket is fixedly connected with the plurality of fan blades (see Fig. 2 and [0129]). 
Regarding claim 6, Lofy further discloses that the annular bracket is arranged at an axial end of one of the plurality of fan blades away from the annular connecting plate (see Fig. 2 and [0129]; here it is apparent that the bracket is fixedly connected to the axially top and radially outward end corner of each of the plurality of blades). 
Regarding claim 8, Lofy as modified by Lawrie further exhibits that the axis of the fan blade along the longitudinal direction of the fan blade is perpendicular to the annular connection plate (see Fig. 2 of Lofy and Fig. 1 and 2 of Lawrie; here both Lofy and Lawrie exhibit that the axis of each fan blade 
Regarding claim 10, Lawrie further teaches that an angle between a tangential line of the arc at the air outlet and a tangent line of the fan blade structure at the air outlet is acute (see annotated figure below).  Here, it is visually apparent that, since the arc-shaped blades are angled at the outlet, it is geometrically guaranteed that the angle between the tangent of the blade arc at the outlet and the tangent of the blade structure (the ring of blades) must be acute.  Since the configuration of Lawrie is used to configure the blade of the fan blade structure of Lofy in the above modification, the proposed combination of Lofy and Lawrie exhibits the same claimed structure. 
Regarding claim 12, the turbo fan provided by the combination of Lofy and Lawrie described above exhibits the installation chassis as claimed, since Lofy further discloses (Fig. 1-4) that the turbo fan further comprises an installation chassis (12), the installation chassis and the rotor housing are rotatably connected (through the motor 46 and PCB 44 - see Fig. 2 and Para. [0090]), the installation chassis comprising: an installation plate (82); and a side panel (22) arranged in a periphery of the installation plate, wherein the side panel and the installation plate form a groove (66) (see Fig. 3 and Para. [0140]); the side panel is arranged with a wire passing groove (74) (see Fig. 3 and 4 and Para. [0147] – [0149]).
Regarding claim 13, the turbo fan provided by the combination of Lofy and Lawrie described above exhibits the fan terminal and wire pressing structure as claimed, since Lofy further discloses (Fig. 1-4) that the turbo fan further comprises a fan terminal, and the fan terminal comprising: a connecting arm (see annotated figure below), an end of the connecting arm fixedly connected with the side panel (see annotated figure below); and a wire pressing arm (see annotated figure below), an end of the wire pressing arm fixedly connected with another end of the connecting arm away from the side panel, and another end of the wire pressing arm spaced with the side panel (see annotated figure below); wherein 
    PNG
    media_image3.png
    557
    484
    media_image3.png
    Greyscale
of the wire pressing arm and connecting arm are located at a same plane as the installation plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745